HUTCHESON, Circuit Judge
(concurring).
I am not as clear as my associates are that the proof establishes that if appellant had tendered its ship for loading, it could not have gotten leave to sail to Antwerp. I am satisfied, though, that whether it could or could not have gotten such leave, appellee was not entitled to the damages awarded. The appellee stated on the record that it was not claiming damages for loss in the'price of wheat, that the damage was the loss of a valuable charter party, the loss in freight rates,1 and yet it sought and obtained a recovery based on the loss on the Antwerp market. Without, therefore, agreeing with all that is said in the opinion, I concur in its conclusion that the judgment should be reversed and that upon remand appellee should be awarded an opportunity to prove his damages in the loss in freight rates rather than the loss in the price of wheat.

 See Record, pp. 225, 226.